Citation Nr: 1016701	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-35 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for depression.

2.  Entitlement to total disability based on individual 
unemployability by reason of service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from May 2008 and February 2009 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  The May 2008 rating 
decision granted service connection for depression, as 
secondary to the Veteran's service-connected tinnitus, with 
an initial evaluation of 10 percent disabling from April 26, 
2006.  The February 2009 rating decision denied entitlement 
to TDIU.  In October 2008, in a statement of the case, the RO 
increased the Veteran's evaluation for depression to 30 
percent, effective from April 26, 2006 (the date of the claim 
for service connection).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Depression is manifested by pressured speech, 
irritability, nightmares, chronic sleep impairment, 
disturbances of motivation and mood (irritability), 
suspiciousness, anxiety, depressed mood and difficulty in 
establishing and maintaining work relationships.  However, 
PTSD does not result in panic attacks, impairment of memory, 
difficulty in understanding complex commands, impaired 
abstract thinking, or difficulty in establishing and 
maintaining social relationships.  

3.  The Veteran completed received his GED in service.  He 
worked several jobs after first being discharged from 
service, including working as a manager for five years, and 
reporting that he worked as a truck driver for roughly 20 
years.  He suffered a significant work-related accident in 
April 2000.  He indicated he had not been employed full-time 
since April 2000 and that he became too disabled to work in 
April 2006.

4.  The Veteran has a combined service-connected disability 
rating of 40 percent, and his highest rated service-connected 
disability is depression, rated at 30 percent disabling.  The 
evidence of record does not demonstrate that the Veteran has 
been precluded from maintaining substantially gainful 
employment solely as a result of his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for depression have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.126, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 
4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his service connection claim 
in April 2006.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in correspondence dated in May 2006, 
February 2007, and November 2008.  The letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist him in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in June 2009.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in the May 2006, 
February 2007, and November 2008 letters.  The notice 
requirements pertinent to the issues on appeal have been met 
and all identified and authorized records relevant to these 
matters have been requested or obtained

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and VA treatment records were 
obtained and associated with his claims file.  He was 
afforded a VA medical examination in August 2008 to assess 
the current nature of his claimed disability.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Increased Rating--Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In instances in 
which the veteran disagrees with the initial rating, the 
entire evidentiary record from the time of the veteran's 
claim for service connection to the present is of importance 
in determining the proper evaluation of disability, and 
staged ratings are to be considered in order to reflect the 
changing level of severity of a disability during this 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods ("staged 
ratings").

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. 
§ 4.2(2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).  In addition, where there 
is a question as to which of two disability evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2009)

In this case, the Veteran is currently assigned a 30 percent 
rating for his PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).
General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009)

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 2004, 207-208 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2009).

Global Assessment of Functioning (GAF) Scale

One factor for consideration is the Global Assessment of 
Functioning (GAF) score which reflects the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Richard v. Brown, 
9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  See Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) ((DSM-IV); see also 38 C.F.R. 
§ 4.125.  The Board is cognizant that a Global Assessment of 
Functioning score is not determinative by itself.

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
51
Moderate symptoms (e.g., flat affect and 

